ACCEPTED
                                                                                          03-15-00079-CR
                                                                                                  5330245
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     5/18/2015 5:02:21 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-15-00079-CR

DAVID KENT THACKER, JR.                   §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 5/18/2015
                                                              COURT5:02:21
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of the offense of Driving While

Intoxicated with Two or More Previous Convictions for the Same Type of Offense.

The offense was thereby enhanced from a third-degree felony to habitual, and

Appellant received a life sentence on January 28, 2015. Appellant’s brief was filed

on April 17, 2015. The State’s brief is currently due on May 18, 2015.

                                         II.

      I am handling the appeal for the State in this case. I prepared findings of fact

and conclusions of law for the District Court related to trial cause number CR2012-

263, which I submitted on April 17th. I subsequently worked on and submitted

findings related to writ number WR-81,373-02. I have assisted on other research

                                          1
and appellate issues in the office, including issues related to a pending motion to

abate and remand in 03-15-00153-CR and a petition for writ of mandamus in 03-

15-00223-CV. I am currently trying to finish work on an appeal in 03-14-00639-

CR, and I have had several recent expunctions which required research and court

appearances (including a contested expunction on May 11, 2015). I will also attend

an appellate law conference in Austin at the end of the month, and I will likely sit

second chair for oral argument in 03-14-00669-CR on June 3, 2015. Because of the

foregoing, I have not yet been able to work on a response, and respectfully request

an extension of 30 days to file the State’s brief in the instant cause. This is the first

extension sought by Appellee.

                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until June 17, 2015, so that an

adequate response may be made to Appellant’s brief.             This extension is not

requested for purposes of delay but so that justice may be done.

                                         Respectfully submitted,

                                         /s/ Joshua D. Presley
                                         Joshua D. Presley SBN: 24088254
                                         preslj@co.comal.tx.us
                                         Comal Criminal District Attorney’s Office
                                         150 N. Seguin Avenue, Suite 307
                                         New Braunfels, Texas 78130
                                         Ph: (830) 221-1300 / Fax: (830) 608-2008


                                           2
                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant DAVID KENT

THACKER, JR.’s attorney in this matter:

      Gerald C. Moton
      11765 West Avenue, PMB 248
      Austin, TX 78216
      motongerald32@gmail.com
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 18th day of May, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          3